- Provided by MZ Technologies Table of Contents Supplemental Agreement No. 20 to Purchase Agreement No. 2910 between THE BOEING COMPANY and GAC Inc. Relating to Boeing Model 737-8EH Aircraft THIS SUPPLEMENTAL AGREEMENT, entered into as of the day of 2011, by and between THE BOEING COMPANY, a Delaware corporation with its principal offices in the City of Seattle, State of Washington, USA (Boeing), and GAC Inc. , a company organized under the laws of the Cayman Islands (Buyer); W I T N E S S E T H : WHEREAS, Boeing and Buyer entered into Purchase Agreement No. 2910, dated 17 May 2004, as amended and supplemented (the Agreement) relating to the [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Boeing Model 737-8EH aircraft; and Whereas, Buyer and Boeing now wish to amend certain terms and conditions associated with the Agreement, and WHEREAS, Boeing and Buyer have agreed to amend the [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] , and WHEREAS, Boeing and Buyer have also agreed to amend the Agreement to incorporate certain other changes as may be described herein; NOW, THEREFORE, in consideration of the mutual covenants contained herein, the parties agree to amend the Agreement as follows: PA2910 1 GOT SA-20 1. Table of Contents . Remove and replace, in its entirety, the Table of Contents with a new Table of Contents (attached hereto) to reflect the incorporation of this Supplemental Agreement No. 20 (SA-20) into the Purchase Agreement. 2. Letter Agreements. 2.1 Remove and replace page 1 of the Letter Agreement No. 6-1162-DME-1106R1, [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] , with a new page 1 (attached hereto) in order to more clearly identify in the letter agreement title/subject that it pertains to [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] . 2.2 Add the new Letter Agreement No. 6-1162-DME-1271, [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] . 2.3 Add the new Letter Agreement No. 6-1162-DME-1272, [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] . 3. Confidential Treatment. Customer and Boeing each understands that certain commercial and financial information contained in this Supplemental Agreement are considered by both Customer and Boeing as confidential. Customer and Boeing agree that each will treat this Supplemental Agreement and the information contained herein as confidential and, except as otherwise required by law, will not, without the prior written consent of the other party, disclose this Supplemental Agreement or any information contained herein to any other person or entity. PA2910 2 GOT SA-20 The Purchase Agreement, Exhibits and Letter Agreements shall be deemed amended to the extent herein provided and as so amended shall continue in full force and effect. In the event of any inconsistency between the above provisions and those provisions contained in the Purchase Agreement, the terms of this Supplemental Agreement will govern and control. EXECUTED IN DUPLICATE as of the day and year first above written. THE BOEING COMPANY By Its Attorney‑In‑Fact GAC INC. By By Its Its Witness Witness PA2910 3 GOT SA-20 TABLE OF CONTENTS SUPPLEMENTAL AGREEMENT NUMBER ARTICLES 1. Quantity, Model and Description 2. Delivery Schedule 3. Price 4. Payment 5. Miscellaneous TABLE 1. Aircraft Information Table 1 (Block 1 aircraft) SA-13 2. Aircraft Information Table 2 (Block 2 aircraft) SA-19 3. Aircraft Information Table 2-A (Block 2-A aircraft) SA-19 4. Aircraft Information Table 3 (Block 3 aircraft) SA-11 5. Aircraft Information Table 4 (Block 4 aircraft) SA-19 6. Aircraft Information Table 5 (Block 5 aircraft) SA-19 7. Aircraft Information Table 6 (Block 6 aircraft) SA-19 8. Aircraft Information Table 7 (Block 7 aircraft) SA-14 9. Aircraft Information Table 8 (Block 8 aircraft) SA-19 10. Aircraft Information Table 9 (Block 9 aircraft) SA-19 11. Aircraft Information Table 10 (Block 10 aircraft) SA-19 12. Aircraft Information Table 11 (Block 11 aircraft) SA-19 13. Aircraft Information Table 12 (Block 12 aircraft) SA-18 14. Aircraft Information Table 13 (Block 13 aircraft) SA-19 EXHIBIT A. A. Aircraft Configuration – Block 1 & 2 SA-19 A-1. Aircraft Configuration – Block 2-A SA-19 A-2. Aircraft Configuration – Block 3 & 4 SA-19 A-3. Aircraft Configuration – Table 7 (737-700) SA-14 A-4. Aircraft Configuration – Block 5 & 6 SA-19 A-5. Aircraft Configuration – Block 8 through 13 SA-19 A-6. Baseline 737-700 Aircraft Configuration – Table 12 SA-18 B. Aircraft Delivery Requirements and Responsibilities SUPPLEMENTAL EXHIBITS AE1. Escalation Adjustment/Airframe and Optional Features SA-5 BFE1. BFE Variables SA-19 CS1. Customer Support Variables EE1. Engine Escalation/Engine Warranty and Patent Indemnity SLP1. Service Life Policy Components PA2910 i GOT SA-20 SUPPLEMENTAL LETTER AGREEMENTS AGREEMENT NUMBER 2910-01 Customer Software 2910-02 Spares – Flight Crew Training Spare Parts Support 2910-03 Spares – Initial Provisioning 6-1162-DME-0706R4 Purchase Rights SA-19 6-1162-DME-0707R1 Advance Payment Matters SA-15 6-1162-DME-0708 Technical Matters 6-1162-DME-0710 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-10 6-1162-DME-0711 Promotional Support 6-1162-DME-0712 Special Matters (canceled & superseded) SA-5 6-1162-DME-0713 Tailored Weight Program 6-1162-DME-0714 Demonstration Flight Waiver 6-1162-DME-0824R2 Special Matters - Table 1-7 Aircraft SA-18 6-1162-DME-0825 Market Risk - Escalation SA-18 6-1162-DME-0841 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-7 6-1162-DME-0867 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-7 6-1162- DME-1104 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-19 6-1162- DME-1106R1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-20 6-1162- DME-1107 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-18 6-1162-DME-1111R1 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-14 6-1162- DME-1152 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-15 6-1162- DME-1153 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-15 6-1162- DME-1162 Special Matters – Table 8-11 & Table 13 Aircraft SA-19 6-1162- DME-1164 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-15 6-1162- DME-1185 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-16 6-1162- DME-1213 Special Matters – Table 12 Aircraft SA-18 6-1162- DME-1250 Certain Special Matters – Table 13 Aircraft SA-19 6-1162- DME-1271 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-20 PA2910 ii GOT SA-20 6-1162- DME-1272 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] SA-20 PA2910 iii GOT SA-20 RECORD OF SUPPLEMENTAL AGREEMENTS SA-1 16 July 2004 SA-2 20 January 2005 SA-3 07 March 2005 SA-4 24 March 2005 SA-5 25 July 2005 SA-6 26 August 2005 SA-7 18 November 2005 SA-8 17 February 2006 SA-9 13 March 2006 SA-10 19 October 2006 SA-11 24 October 2006 SA-12 28 February 2007 SA-13 17 December 2007 SA-14 29 September 2008 SA-15 30 April 2009 SA-16 24 September 2009 SA-17 28 October 2009 SA-18 08 July 2010 SA-19 17 September 2010 SA-20 2011 PA2910 iv GOT SA-20 6-1162-DME-1106R1 GAC, Inc. Praça Comandante Linneu Gomes s/n Portaria 3 Prédio 7 Jardim Aeroporto 04626-020 São Paulo - SP Brazil Subject: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Reference: Purchase Agreement No. 2910 (the Purchase Agreement) between The Boeing Company (Boeing) and GAC Inc. (Customer) relating to Model737-800 aircraft (the Aircraft) This letter agreement (Letter Agreement) amends and supplements the Purchase Agreement. All terms used but not defined in this Letter Agreement have the same meaning as in the Purchase Agreement. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] . 1. Specific Model and Configuration. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] : 2. Customer’s Written Notice . PA2910 GOT SA-20 6-1162-DM E-1271 GAC, Inc. Praça Comandante Linneu Gomes s/n Portaria 3 Prédio 7 Jardim Aeroporto 04626-020 São Paulo - SP Brazil Subject: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Reference: Purchase Agreement No. 2910 (the Purchase Agreement) between The Boeing Company (Boeing) and GAC Inc. (Customer) relating to Model737-800 aircraft (the Aircraft) This letter agreement (Letter Agreement) amends and supplements the Purchase Agreement. All terms used but not defined in this Letter Agreement shall have the same meaning as in the Purchase Agreement. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] : 1. Customer’s Written Notice . [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 2. Boeing’s Production Capability . [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 3. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] ) . [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 4. Definitive Agreement . [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 5. Price and Advance Payments . [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 6. Assignment . [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 7. Confidential Treatment . The information contained herein represents confidential business information and has value precisely because it is not available generally or to other parties. Customer will limit the disclosure of its contents to employees of Customer with a need to know the contents for purposes of helping Customer perform its obligations under the Purchase Agreement and who understand they are not to disclose its contents to any other person or entity without the prior written consent of Boeing. Very truly yours, THE BOEING COMPANY By Its Attorney-In-Fact ACCEPTED AND AGREED TO this Date: January 2011 GAC, INC. By Its Witnesses: 6-1162-DM E-1272 GAC, Inc. Praça Comandante Linneu Gomes s/n Portaria 3 Prédio 7 Jardim Aeroporto 04626-020 São Paulo - SP Brazil Subject: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Reference: Purchase Agreement No. 2910 (the Purchase Agreement) between The Boeing Company (Boeing) and GAC Inc. (Customer) relating to Model737-800 aircraft (the Aircraft) This letter agreement (Letter Agreement) amends and supplements the Purchase Agreement, and reflects the mutual agreement of the parties concerning certain business considerations pertaining to the Table 5 Aircraft [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] . 1. Model 737-700 Purchase Requirement [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] . 2. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 3. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] PA2910 Page 1 SA-20 BOEING PROPRIETARY 4. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] ( [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] . 5. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 6. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 7. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] . 8. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 9. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 10. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 11. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] PA 2910 SA-20 Page 2 BOEING PROPRIETARY 12. Advance Payments, Base Year Pricing & Escalation [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 13. Assignment [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 14. Confidential Treatment Customer and Boeing each understands that certain commercial and financial information contained in this Letter Agreement are considered by both Customer and Boeing as confidential. Customer and Boeing agree that each will treat this Letter Agreement and the information contained herein as confidential and, except as otherwise required by law, will not, without the prior written consent of the other party, disclose this Letter Agreement or any information contained herein to any other person or entity. If the foregoing correctly sets forth your understanding of our agreement with respect to the matters treated above, please indicate your acceptance and approval below. Very truly yours, THE BOEING COMPANY By Its Attorney-In-Fact ACCEPTED AND AGREED TO this Date: January 2011 GAC, INC. By Its PA 2910 SA-20 Page 3 BOEING PROPRIETARY Witnesses: PA 2910 SA-20 Page 4 BOEING PROPRIETARY Attachment A to Letter Agreement No. 6-1162-DME-1272 to Purchase Agreement No. PA-02910 Aircraft Delivery, Description, Price and Advance Payments Airframe Model/MTOW: 737-900ER Detail Specification: Engine Model/Thrust: CFM56-7B27/B1F Airframe Price Base Year/Escalation Formula: Airframe Price: Engine Price Base Year/Escalation Formula: Optional Features: Sub-Total of Airframe and Features: Airframe Escalation Data: Engine Price (Per Aircraft): Base Year Index (ECI): Aircraft Basic Price (Excluding BFE/SPE): Base Year Index (CPI): Buyer Furnished Equipment (BFE) Estimate: Seller Purchased Equipment (SPE) Estimate: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Delivery Date Number of Aircraft Escalation Factor (Airframe) Escalation Estimate Adv Payment Base Price Per A/P Advance Payment Per Aircraft (Amts. Due/Mos. Prior to Delivery): GOT-PA-02910 SA-20 55716-1F.TXT Boeing Proprietary Page 1 Attachment B to Letter Agreement No. 6-1162-DME-1272 to Purchase Agreement No. PA-02910 Aircraft Delivery, Description, Price and Advance Payments Airframe Model/MTOW: 737-700 Detail Specification: Engine Model/Thrust: CFM56-7B22 Airframe Price Base Year/Escalation Formula: Airframe Price: Engine Price Base Year/Escalation Formula: Optional Features: Sub-Total of Airframe and Features: Airframe Escalation Data: Engine Price (Per Aircraft): Base Year Index (ECI): Aircraft Basic Price (Excluding BFE/SPE): Base Year Index (CPI): Buyer Furnished Equipment (BFE) Estimate: Seller Purchased Equipment (SPE) Estimate: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Delivery Date Number of Aircraft Escalation Factor (Airframe) Escalation Estimate Adv Payment Base Price Per A/P Advance Payment Per Aircraft (Amts. Due/Mos. Prior to Delivery): GOT-PA-02910 SA-20 55731-1F.TXT Boeing Proprietary Page 1 6-1162-DME-1274 GAC, Inc. Praça Comandante Linneu Gomes s/n Portaria 3 Prédio 7 Jardim Aeroporto 04626-020 São Paulo - SP Brazil Subject: Option Aircraft Reference: Purchase Agreement No. 2910 (the Purchase Agreement) between The Boeing Company (Boeing) and GAC Inc. (Customer) relating to Model737-8EH aircraft (Aircraft) This letter agreement (Letter Agreement) amends and supplements the Purchase Agreement. All terms used but not defined in this Letter Agreement shall have the same meaning as in the Purchase Agreement. 1. Right to Purchase Option Aircraft . Subject to the terms and conditions contained in this Letter Agreement, in addition to the Aircraft described in Table1 through Table 13 to the Purchase Agreement as of the date of execution of this Letter Agreement, Customer will have the option to purchase additional Model737-8EH aircraft as option aircraft (Option Aircraft). 2. Delivery . [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 3. Configuration . [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 4. Price . PA 2910 Page 1 BOEING PROPRIETARY [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 5. Payment . [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 6. Option Exercise . [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 7. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 8. Definitive Agreement . [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 9. Assignment . [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Confidential Treatment . The information contained herein represents confidential business information and has value precisely because it is not available generally or to other parties. Customer will limit the disclosure of its contents to employees of Customer with a need to know the contents for purposes of helping Customer perform its obligations under the Purchase Agreement and who understand they are not to disclose its contents to any other person or entity without the prior written consent of Boeing. PA 2910 Page 2 BOEING PROPRIETARY Very truly yours, THE BOEING COMPANY By Its Attorney-In-Fact ACCEPTED AND AGREED TO this Date: January, 2011 GAC, Inc. By Its [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] PA 2910 Page 3 BOEING PROPRIETARY Attachment to Letter Agreement No. 6-1162-DME-1274 - Option Aircraft Purchase Agreement No. PA-2910 Aircraft Delivery, Description, Price and Advance Payments Airframe Model/MTOW: 737-800 Detail Specification: Engine Model/Thrust: CFM56-7B27/B1 Airframe Price Base Year/Escalation Formula: Airframe Price: Engine Price Base Year/Escalation Formula: Optional Features: Sub-Total of Airframe and Features: Airframe Escalation Data: Engine Price (Per Aircraft): Base Year Index (ECI): Aircraft Basic Price (Excluding BFE/SPE): Base Year Index (CPI): Buyer Furnished Equipment (BFE) Estimate: Seller Purchased Equipment (SPE) Estimate: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Delivery Date Number of Aircraft Escalation Factor (Airframe) Escalation Estimate Adv Payment Base Price Per A/P Advance Payment Per Aircraft (Amts. Due/Mos. Prior to Delivery): GOT-PA-02910 55051-1F.TXT Boeing Proprietary Page 1 Supplemental Agreement No. SA-19 Table 2-A To Purchase Agreement No. PA-02910 Aircraft Delivery, Description, Price and Advance Payments Airframe Model/MTOW: 737-800 Detail Specification: Engine Model/Thrust: CFM56-7B27/B1 Airframe Price Base Year/Escalation Formula: Airframe Price: Engine Price Base Year/Escalation Formula: Optional Features: Sub-Total of Airframe and Features: Airframe Escalation Data: Engine Price (Per Aircraft): Base Year Index (ECI): Aircraft Basic Price (Excluding BFE/SPE): Base Year Index (CPI): Buyer Furnished Equipment (BFE) Estimate: Seller Purchased Equipment (SPE) Estimate: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Delivery Date Number of Aircraft Escalation Factor (Airframe) Escalation Estimate Adv Payment Base Price Per A/P Advance Payment Per Aircraft (Amts. Due/Mos. Prior to Delivery): GOT - PA-02910 SA-19 54939-1F.TXT Boeing Proprietary Page 1 Supplemental Agreement No. SA-19 Table 2 To Purchase Agreement No. PA-02910 Aircraft Delivery, Description, Price and Advance Payments Airframe Model/MTOW: 737-800 Detail Specification: Engine Model/Thrust: CFM56-7B27/B1 Airframe Price Base Year/Escalation Formula: Airframe Price: Engine Price Base Year/Escalation Formula: Optional Features: Sub-Total of Airframe and Features: Airframe Escalation Data: Engine Price (Per Aircraft): Base Year Index (ECI): Aircraft Basic Price (Excluding BFE/SPE): Base Year Index (CPI): Buyer Furnished Equipment (BFE) Estimate: Seller Purchased Equipment (SPE) Estimate: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Delivery Date Number of Aircraft Escalation Factor (Airframe) Escalation Estimate Adv Payment Base Price Per A/P Advance Payment Per Aircraft (Amts. Due/Mos. Prior to Delivery): GOT - PA-02910 SA-19 54940-1F.TXT Boeing Proprietary Page 2 Supplemental Agreement No. SA-19 Table 2 To Purchase Agreement No. PA-02910 Aircraft Delivery, Description, Price and Advance Payments [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Delivery Date Number of Aircraft Escalation Factor (Airframe) Escalation Estimate Adv Payment Base Price Per A/P Advance Payment Per Aircraft (Amts. Due/Mos. Prior to Delivery): GOT - PA-02910 SA-19 54940-1F.TXT Boeing Proprietary Page 3 Supplemental Agreement No. SA-19 Table 4 To Purchase Agreement No. PA-02910 Aircraft Delivery, Description, Price and Advance Payments Airframe Model/MTOW: 737-800 Detail Specification: Engine Model/Thrust: CFM56-7B27/B1 Airframe Price Base Year/Escalation Formula: Airframe Price: Engine Price Base Year/Escalation Formula: Optional Features: Sub-Total of Airframe and Features: Airframe Escalation Data: Engine Price (Per Aircraft): Base Year Index (ECI): Aircraft Basic Price (Excluding BFE/SPE): Base Year Index (CPI): Buyer Furnished Equipment (BFE) Estimate: Seller Purchased Equipment (SPE) Estimate: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Delivery Date Number of Aircraft Escalation Factor (Airframe) Escalation Estimate Adv Payment Base Price Per A/P Advance Payment Per Aircraft (Amts. Due/Mos. Prior to Delivery): GOT - PA-02910 SA-19 54941-1F.TXT Boeing Proprietary Page 4 Supplemental Agreement No. SA-19 Table 5 To Purchase Agreement No. PA-02910 Aircraft Delivery, Description, Price and Advance Payments Airframe Model/MTOW: 737-800 Detail Specification: Engine Model/Thrust: CFM56-7B27/B1 Airframe Price Base Year/Escalation Formula: Airframe Price: Engine Price Base Year/Escalation Formula: Optional Features: Sub-Total of Airframe and Features: Airframe Escalation Data: Engine Price (Per Aircraft): Base Year Index (ECI): Aircraft Basic Price (Excluding BFE/SPE): Base Year Index (CPI): Buyer Furnished Equipment (BFE) Estimate: Seller Purchased Equipment (SPE) Estimate: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Delivery Date Number of Aircraft Escalation Factor (Airframe) Escalation Estimate Adv Payment Base Price Per A/P Advance Payment Per Aircraft (Amts. Due/Mos. Prior to Delivery): GOT - PA-02910 SA-19 54944-1F.TXT Boeing Proprietary Page 5 Supplemental Agreement No. SA-19 Table 5 To Purchase Agreement No. PA-02910 Aircraft Delivery, Description, Price and Advance Payments [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Delivery Date Number of Aircraft Escalation Factor (Airframe) Escalation Estimate Adv Payment Base Price Per A/P Advance Payment Per Aircraft (Amts. Due/Mos. Prior to Delivery): GOT - PA-02910 SA-19 54944-1F.TXT Boeing Proprietary Page 6 Supplemental Agreement No. SA-15 Table 6 To Purchase Agreement No. PA-02910 Aircraft Delivery, Description, Price and Advance Payments Airframe Model/MTOW: Detail Specification: Engine Model/Thrust: Airframe Price Base Year/Escalation Formula: Airframe Price: Engine Price Base Year/Escalation Formula: Optional Features: Sub-Total of Airframe and Features: Airframe Escalation Data: Engine Price (Per Aircraft): Base Year Index (ECI): Aircraft Basic Price (Excluding BFE/SPE): Base Year Index (CPI): Buyer Furnished Equipment (BFE) Estimate: Seller Purchased Equipment (SPE) Estimate: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Delivery Date Number of Aircraft Escalation Factor (Airframe) Escalation Estimate Adv Payment Base Price Per A/P Advance Payment Per Aircraft (Amts. Due/Mos. Prior to Delivery): GOT - PA-02910 SA-19 54944-1F.TXT Boeing Proprietary Page 7 Supplemental Agreement No. SA-19 Table 8 To Purchase Agreement No. PA-02910 Aircraft Delivery, Description, Price and Advance Payments Airframe Model/MTOW: 737-800 Detail Specification: Engine Model/Thrust: CFM56-7B27/B1 Airframe Price Base Year/Escalation Formula: Airframe Price: Engine Price Base Year/Escalation Formula: Optional Features: Sub-Total of Airframe and Features: Airframe Escalation Data: Engine Price (Per Aircraft): Base Year Index (ECI): Aircraft Basic Price (Excluding BFE/SPE): Base Year Index (CPI): Buyer Furnished Equipment (BFE) Estimate: Seller Purchased Equipment (SPE) Estimate: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Delivery Date Number of Aircraft Escalation Factor (Airframe) Escalation Estimate Adv Payment Base Price Per A/P Advance Payment Per Aircraft (Amts. Due/Mos. Prior to Delivery): GOT - PA-02910 SA-19 54945-1F.TXT Boeing Proprietary Page 8 Supplemental Agreement No. SA-19 Table 9 To Purchase Agreement No. PA-02910 Aircraft Delivery, Description Price and Advance Payments Airframe Model/MTOW: 737-800 Detail Specification: Engine Model/Thrust: CFM56-7B27/B1 Airframe Price Base Year/Escalation Formula: Airframe Price: Engine Price Base Year/Escalation Formula: Optional Features: Sub-Total of Airframe and Features: Airframe Escalation Data: Engine Price (Per Aircraft): Base Year Index (ECI): Aircraft Basic Price (Excluding BFE/SPE): Base Year Index (CPI): Buyer Furnished Equipment (BFE) Estimate: Seller Purchased Equipment (SPE) Estimate: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Delivery Date Number of Aircraft Escalation Factor (Airframe) Escalation Estimate Adv Payment Base Price Per A/P Advance Payment Per Aircraft (Amts. Due/Mos. Prior to Delivery): GOT - PA-02910 SA-19 54945-1F.TXT Boeing Proprietary Page 9 Supplemental Agreement No. SA-19 Table 10 To Purchase Agreement No. PA-02910 Aircraft Delivery, Description, Price and Advance Payments Airframe Model/MTOW: 737-800 Detail Specification: Engine Model/Thrust: CFM56-7B27/B1 Airframe Price Base Year/Escalation Formula: Airframe Price: Engine Price Base Year/Escalation Formula: Optional Features: Sub-Total of Airframe and Features: Airframe Escalation Data: Engine Price (Per Aircraft): Base Year Index (ECI): Aircraft Basic Price (Excluding BFE/SPE): Base Year Index (CPI): Buyer Furnished Equipment (BFE) Estimate: Seller Purchased Equipment (SPE) Estimate: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Delivery Date Number of Aircraft Escalation Factor (Airframe) Escalation Estimate Adv Payment Base Price Per A/P Advance Payment Per Aircraft (Amts. Due/Mos. Prior to Delivery): GOT - PA-02910 SA-19 54945-1F.TXT Boeing Proprietary Page 10 Supplemental Agreement No. SA-19 Table 11 To Purchase Agreement No. PA-02910 Aircraft Delivery, Description, Price and Advance Payments Airframe Model/MTOW: 737-800 Detail Specification: Engine Model/Thrust: CFM56-7B27/B1 Airframe Price Base Year/Escalation Formula: Airframe Price: Engine Price Base Year/Escalation Formula: Optional Features: Sub-Total of Airframe and Features: Airframe Escalation Data: Engine Price (Per Aircraft): Base Year Index (ECI): Aircraft Basic Price (Excluding BFE/SPE): Base Year Index (CPI): Buyer Furnished Equipment (BFE) Estimate: Seller Purchased Equipment (SPE) Estimate: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Delivery Date Number of Aircraft Escalation Factor (Airframe) Escalation Estimate Adv Payment Base Price Per A/P Advance Payment Per Aircraft (Amts. Due/Mos. Prior to Delivery): GOT - PA-02910 SA-19 54945-1F.TXT Boeing Proprietary Page 11 Letter Agreement No. 6-1162-DME-1274 Table 13 to Purchase Agreement No. 2910 Aircraft Delivery, Description, Price and Advance Payments Airframe Model/MTOW: 737-800 Detail Specification: Engine Model/Thrust: CFM56-7B27/B1 Airframe Price Base Year/Escalation Formula: Airframe Price: Engine Price Base Year/Escalation Formula: Optional Features: Sub-Total of Airframe and Features: Airframe Escalation Data: Engine Price (Per Aircraft): Base Year Index (ECI): Aircraft Basic Price (Excluding BFE/SPE): Base Year Index (CPI): Buyer Furnished Equipment (BFE) Estimate: Seller Purchased Equipment (SPE) Estimate: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Delivery Date Number of Aircraft Escalation Factor (Airframe) Escalation Estimate Adv Payment Base Price Per A/P Advance Payment Per Aircraft (Amts. Due/Mos. Prior to Delivery): GOT - PA-02910 SA-19 54946-1F.TXT Boeing Proprietary Page 12 Letter Agreement No. 6-1162-DME-1274 Table 13 to Purchase Agreement No. 2910 Aircraft Delivery, Description, Price and Advance Payments Delivery Date Number of Aircraft Escalation Factor (Airframe) Escalation Estimate Adv Payment Base Price Per A/P Advance Payment Per Aircraft (Amts. Due/Mos. Prior to Delivery): GOT - PA-02910 SA-19 54946-1F.TXT Boeing Proprietary Page 13
